In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00090-CV
     ___________________________

IN RE KEVIN ROY BECKSTRAND, Relator




             Original Proceeding
432nd District Court of Tarrant County, Texas
   Trial Court No. 1248503D, 1309368D


   Before Kerr, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: March 31, 2022




                                         2